EXHIBIT D
54 West Main Street
BAN S LE ¥ Mystic, CT 06355

860-326-5100

860-326-5031 (fax)

A ‘ N } bansley4@bansleylaw.com
, LLC

 

May 4, 2020

Robert Satti

Assistant State’s Attorney
1061 Main Street
Bridgeport, CT 06604

RE: State v. Madeline Griffin, CR13-0272120

Dear Assistant State’s Attorney Satti:

1 write on behalf of my client Madeline Griffin who is currently incarcerated at York
Correctional Institution.

Ms. Griffin suffers from a number of serious and life threatening conditions. These conditions, if
left untreated or misdiagnosed, can lead to possible life threatening consequences. Currently, Ms.
Griffin suffers from obesity, glaucoma, severe rheumatoid arthritis, anemia, chronic asthma,
borderline diabetes, depressive disorder, HTN, Carcinoma, thyroid gland, papillary, metastatic,
NIDDM, sleep apnea, vocal cord dysfunction, vocal cord lesion, cervical spine stenosis, cancer
of head and neck, and a fractured knee that will require reconstructive surgery.

Ms. Griffin is physically and mentally debilitated to the extent that she is unlikely to present a danger to
society. If she is once again treated for her cancer, the side effects of her therapy will debilitate her to the
point that she will only be able to travel to treatment and office visits with an assistant or aid. As her leg
fracture has never been repaired, this injury currently limits her mobility. To make matters worse, many
of these conditions put her at very high risk for serious illness or death if she contracts COVID19.

In recent months, COVID-19 has spread across the globe and throughout the United States. As of
April 27, 2020, COVID-19 has sickened over 2.3 million people, leading to at least 201,000
deaths worldwide.’ The United States has become the epicenter of the crisis, with 965,214 cases
and 49,465 deaths thus far.” The numbers, which increase sharply every day, almost certainly
underrepresent the true scope of the crisis in the United States considering the widespread
unavailability of test kits to detect the virus.

 

' Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (updated daily),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (last visited Apr. 27, 2020).

* Coronavirus in the US: Latest Map and Case Count, N.Y. TIMES (updated daily),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last visited Apr. 27., 2020.

l
On March 11, 2020, the World Health Organization officially classified COVID-19 as a
pandemic,* On March 13, 2020, the President of the United States declared the COVID-19
outbreak a national emergency under the National Emergencies Act, 50 U.S.C. §§ 1601 et seg.”

The CDC advises that the coronavirus is “spread mainly from person-to-person . . . [b]etween
people who are in close contact with one another ... [t]hrough respiratory droplets produced
when an infected person coughs or sneezes.”” The droplets can land in the mouths or noses, or
can be inhaled into the lungs, of people who are within about six feet of the infected person.”
The coronavirus is highly contagious and those who are infected can spread the virus even if they
are asymptomatic. ' Additionally, studies have shown that the coronavirus can survive from three
hours to three days on various surfaces.® At this time, there is no known treatment, vaccine, or
cure for COVID-19.?

Crowding, inadequate ventilation, and security issues all contribute to the spread of infectious
disease in jails and prisons.'” Hand sanitizer, an effective disinfectant recommended by the CDC
to reduce transmission rates, is contraband in jails because of its alcohol content.'’ Additionally,
incarcerated people tend to be in poorer health than the general population. According to a
recent Bureau of Justice Statistics study, approximately half of state and federal prisoners and
jail inmates have chronic conditions such as cancer, high blood pressure, diabetes, cirrhosis of
the liver, heart disease, and asthma.’ Medical care of prisoners is limited at the best of times."

 

* Press Release, World Health Organization. WHO Director-General’s opening remarks at the media briefing on
COVD-19 — 11 March 2020, (Mar. 11, 2020), https://(www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-media-briefing-on- vei 19---1 1-march-2020

“The White House, Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak (Mar. 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclemation-
declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/

> CDC, Coronavirus Disease 2019 (COVID-19), How It Spreads, Mar. 4, 2020,
https://www.cde.gov/coronavirus/201 9-ncov/prepare/transmission. btm]

 

6

Id.

" Marco Cascella, e a/., Features, Evaluation and Treatment Coronavirus (COVID-19), National Center for
Biotechnology Information (“NCBI”), Mar. 20, 2020,

https://www.ncbLnlm nih.zov/books/NBK554776/# nebi_dlg_citbx NBK554776

* National Institute of Allergy and Infectious Diseases, New coronavirus stable for hours on surfaces, Mar. 17, 2020,
https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (“/S/eientists [from the
National Institutes of Health, CDC, UCLA and Princeton University] found that [coronavirus] was detectable in
aerosols for up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three days
on plastic and stainless steel,”)

* CDC, Coronavirus Fact Sheet, Mar. 20, 2020, https://www.cde.gov/coronavirus/2019-ncov/downloads/2019-ncov-
factsheet.pdf

° Michael Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators’, NPR (Mar. 13, 2020),
https://www.npr.org/2020/03/13/ 815002735/prisons-and-jails-worry-about-becoming-coronavirus-incubators

" Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When Purell is a Contraband?, ABA
Journal (Mar. 13, 2020), https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-
contain-coronavirus.

' Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates, NC) 248491
(2015), https://Awww.bjs.gov/content/pub/pdf/mpsfpjil 112.pdf.

" See U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal Bureau of Prisons’ Medical
Staffing Challenges (Mar. 2016), https://oig justice.gov/reports/ 201 6/e1602.pdf (finding that the BOP experienced
chronic medical staff shortages and failed to take adequate measures to address them, leading to problems meeting
the medical needs of prisoners, requiring the use of outside hospitals, and endangering the safety and security of
institutions); U.S. Dep’t of Justice Office of the Inspector General, The Impact of an Aging Inmate Population on the
Federal Bureau of Prisons (Rev. Feb, 2016), https://oig justice.gov/reports/2015/e1505.pdf (finding that BOP

2
Recognizing the unique risks that correctional facilities pose to both inmates and employees,
members of Congress asked the Bureau of Prisons (BOP) on March 19, 2020, to allow for the
immediate release of elderly, non-violent inmates.'* The following week, Attorney General Barr
urged the Director of the BOP to prioritize home confinement for such vulnerable individuals.’
On March 27, 2020, more than 400 former DOJ leaders, attorneys, and federal judges sent an
open letter to the President, asking that he take immediate action to reduce the population in
correctional facilities to prevent the prisons catastrophic spread of COVID-19, in particular by
commuting the sentences of elderly and medically vulnerable inmates who have already served a
majority of their sentence.'° On April 3, 2020, Attorney General Barr issued a memorandum
directing the BOP to move vulnerable prisoners into home confinement with due “dispatch.”'”

On April 10, 2020, members of Congress wrote again to Attorney General Barr, noting that
“since the last time we wrote to you, there have been at least eight deaths in BOP custody,” all of
which involved prisoners with “long-term, pre-existing medical conditions,” and asked why BOP
“did not see fit to take action concerning these individuals before it was too late.”'®

COVID-19 has infiltrated the Department of Correction. As of April 30, 2020, there are 333
DOC staff and 428 inmates who have contracted the COVID-19 virus.'” Ms. Griffin should not
be detained at York Correctional in a setting where the likelihood of contracting the virus and
dying is greater than it would be if she were released or on home confinement.

Ms. Griffin is nearly 49 years old. She has served approximately six years of her twelve year
incarceration sentence for Arson 1“ degree, with a maximum release date of January 14, 2026.

 

facilities and services, including medical services, were inadequate to meet the needs of an aging prison population
leading to delays in medical treatment for prisoners with acute and chronic heart and neurological conditions, who
wait an average of 114 days to see medical specialists); David Patton, Statement from Federal Defenders of New
York, Federal Defenders of New York (Mar. 8, 2020), https://federaldefendersny.org/about-us/news/statement-from-
federal-defenders-of-new-york.html.

'' Letter from Rep. Jerrold Nadler & Rep. Karen Bass to U.S. Attorney General William P. Barr (Mar. 19, 2020),
available at https://judiciary.house.gov/uploadedfiles/2020-03-19 letter to ag barr_re covidi9.pdf (“DOJ and
BOP must also do all they can to release as many people as possible who are currently behind bars and at risk of
getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons may move the court to
reduce an inmate’s term of imprisonment for “extraordinary and compelling reasons.”).

'5 Memorandum from Attorney General William P. Barr to Director of Bureau of Prisons (Mar. 26, 2020), available
at https://www.justice.gov/file/126273 |/download

'S Letter from Julie Abbate, ef a/ to President Donald J. Trump (Mar. 27, 2020), available at
https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf
'7 Attorney General William P. Barr, Memorandum for Director of Bureau of Prisons (“Barr April 3
Memorandum”), Apr. 3, 2020, available at hittps://www.politico.com/f/?id=00000171-4255-d6bl-a3fl-
c6d51b810000.

'8 Letter from Rep, Jerrold Nadler & Rep. Karen Bass to U.S. Attorney General William P. Barr (Apr. 10, 2020),
available at https://judiciary.house.gov/uploadedfiles/2020-04-10 letter_to_doj_on_covid-I9.pdf see also Luke
Barr, Bureau of Prisons Coronavirus Response Under Fire: ‘Reactive,’ Not ‘Proactive,’ Inmates, Staff Say: BOP
Has More COVID-19 Cases Than Three States, ABC NEWS (Apr. 1, 2020, 10:49 AM),
https://abcnews.g0.com/Health/bureau-prisons-coronavirus-response-fire-reactive-proactive-

inmates/story?id=70063263.
'S httys://portal.ct.sov/DOC/Common-Elements/Common-Elements/Health-Information-and-Advisories

3

 

 

 
Ms. Griffin is considered high risk given her multiple health problems, especially asthma,
borderline diabetes and cancer. Within the BOP, there is a growing release trend for Asthma”®
and Cancer’.

Given the foregoing, Ms. Griffin is respectfully asking for a modification of her sentence. If you have
any questions, please do not hesitate to contact me.

Sincerely,

 

Walter C. Bansley 1V

 

° United States v. Williams, 3:17-CR-121-(VAB)-1, 2020 WL 1974372 (D. Conn. Apr. 24, 2020) (granting
compassionate release to a defendant with asthma, hypertension, a history of kidney issues, and other medical
conditions); United States v. Gorai, 2:18-cr-00220-JCM-CWH-1, 2020 WL 1975372 (D. Nev. Apr. 24, 2020)
(granting compassionate release to a 34-year-old defendant with asthma as the only listed medical condition); United
States v. Park, 16-cr-473 (RA), 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020) (granting compassionate release to a
44-year-old defendant with asthma); United States v. Tillman, 1:07-cr-00197-PLM-1, 2020 WL 1950835 (W.D.
Mich. Apr. 23, 2020) (granting compassionate release to a defendant with asthma and diabetes); United States v.
Gileno, 3:19-cr-161-(VAB)-1, 2020 WL 1904666 (D. Conn. Apr. 17, 2020); United States v. Samy, 2:16-cr-20610-
AJT-DRG-1, 2020 WL 1888842 (E.D. Mich. Apr. 16, 2020); United States v. Ben-Yhwh, CR 15-00830 LEK, 2020
WL 1874125 (D. Haw. Apr. 13, 2020); United States v. Smith, 1:12-cr-00133-JFK-1, 2020 WL 1849748 (S.D.N.Y.
Apr. 13, 2020); United States v. Wen, 6:17-CR-06173 EAW, 2020 WL 1845104 (W.D.N.Y. Apr. 13, 2020); United
States v. Tran, 8:08-cr-00197-DOC-1, 2020 WL 1820520 (C.D. Cal. Apr. 10, 2020); United States v. Burrill, 17-
CR-00491-RS-2, 2020 WL 1846788 (N.D. Cal. Apr. 10, 2020); United States v. McCarthy, 3:17-cr-00230-JCH-1,
2020 WL 1698732 (D. Conn. Apr. 8, 2020); United States v. Hernandez, 1:18-cr-00834-PAE-4, 2020 WL 1684062
(S.D. N.Y. Apr. 2, 2020); United States v. Powell, No. 1:94-cr-316-ESH, 2020 WL 1698194 (D.D.C. Mar. 28, 2020)

7! United States v. Joling, 6:11-CR-60131-AA, 2020 WL 1903280 (D. Or. Apr. 17, 2020) (granting compassionate
release to a defendant with high-risk group 2 prostate cancer, among other conditions); United States vy. Hammond,

CR 02-294 (BAH), 2020 WL 1891980, at *1 (D.D.C. Apr. 16, 2020) (granting compassionate release to a defendant

with “recently resurgent prostate cancer"); United States y. Smith, 12 CR. 133 (JFK), 2020 WL 1849748 (S.D.NLY.
Apr. 13, 2020) (granting compassionate release to a 62-year-old defendant with a suspected bone marrow cancer);
United States v. Miller, CR 16-20222-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020) (granting compassionate
release to a defendant with liver cancer, Hepatitis C and cirrhosis of the liver, among other conditions); United
States _v. Hansen, 1:07-cr-00520-KAM-2, 2020 WL 1703672 (E.D. N.Y. Apr. 8, 2020) (prostate cancer); United
States v. Winckler, 2:13-cr-00318-CB-1, 2020 WL 1666652 (W.D. Penn. Apr. 3, 2020) (terminal metastatic thyroid
cancer); United States v. Edwards, 6:17-cr-00003-NKM-1, 2020 WL 1650406 (W.D. Va. Apr. 2, 2020) (brain
cancer).
